Filed 9/21/20 P. v. Medina CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT

THE PEOPLE,                                                   B305355

         Plaintiff and Respondent,                            (Los Angeles County
                                                              Super. Ct. No. PA092742)
         v.

RUFINO MEDINA,

         Defendant and Appellant.


         APPEAL from an order of the Superior Court of Los
Angeles County, Michael Terrell, Judge. Affirmed.


         Garen Nazarian, under appointment by the Court of
Appeal, for Defendant and Appellant.


         No appearance for Plaintiff and Respondent.


                                        **********
      In August 2019, defendant Rufino Medina entered a plea of
no contest to one count of stalking (Pen. Code, § 646.9, subd. (a)).
The trial court sentenced defendant to three years in prison, but
suspended execution of the sentence. Defendant was placed on
formal probation for a period of five years. He was ordered to
serve 12 days in jail, among other conditions of probation,
including restitution, community service, and domestic violence
classes. The court entered a protective order requiring defendant
to stay 100 yards away from the victim, and to have no contact
with her. He was ordered to obey all laws and orders of the court.
      On December 24, 2019, the People filed a motion seeking
revocation of defendant’s probation, arguing defendant had
violated Penal Code section 166, subdivision (a)(1).
      A contested probation violation hearing was held on
March 3, 2020. The victim testified that she and defendant had
previously dated, and broke up because of his controlling
behavior. After they broke up, defendant made numerous
threats, vandalized her car, and showed up at her home and
work. On October 2, 2019, she saw defendant in front of her
house. He gestured at her with his finger, and laughed. As she
drove away, he followed her, so she went to the police station to
make a report. She saw him again on November 1, 2019, as she
was taking her daughter to school. He laughed and came within
33 feet of her.
      Several defense witnesses testified that defendant was
likely elsewhere during the alleged violations, or that the victim
made reports inconsistent with her court testimony.




                                  2
      The court found defendant was in violation of his probation
for failing to obey all laws, and for violating the criminal
protective order, and executed the previously suspended
sentence. Defendant timely appealed.
      We appointed appellate counsel to represent defendant.
Appointed counsel filed a brief pursuant to People v. Wende
(1979) 25 Cal.3d 436 (Wende) in which no issues were raised. The
brief included a declaration from counsel that he reviewed the
record and sent a letter to defendant explaining his evaluation of
the record. Counsel further declared that he advised defendant
of the right, under Wende, to submit a supplemental brief.
Defendant did not file any supplemental brief with this court.
      We have examined the entire record, consisting of one
volume of clerk’s transcript and one volume of reporter’s
transcript, and are satisfied that appointed counsel fully
complied with his responsibilities and that no arguable appellate
issues exist. (People v. Kelly (2006) 40 Cal.4th 106; Wende, supra,
25 Cal.3d 436.)
                          DISPOSITION
      The order is affirmed.


                               GRIMES, J.


      WE CONCUR:
                         BIGELOW, P. J.



                         STRATTON, J.




                                  3